Citation Nr: 1622244	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of left ankle fusion (left ankle disability).
 
2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1 (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1987 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded a 20 percent evaluation for the Veteran's lumbar spine disability, effective October 8, 2008; and awarded a temporary total evaluation under 38 C.F.R. § 4.30 for his left ankle disability from May 27, 2008, to September 1, 2008, and returned the evaluation for the left ankle disability to 30 percent thereafter.  The case has been transferred to the RO in Baltimore, Maryland.

In May 2015, the Board remanded the claims for additional evidentiary development.  In November 2015, the Veteran was scheduled for new VA examinations.  In December 2015, the RO issued a supplemental statement of the case once again denying the claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1. Left ankle status post-surgical fusion has been manifested by pain; ankle plantar flexion and dorsiflexion has been limited to at most 5 degrees; ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with other deformity is not exhibited.

2. For the entirety of the appeal period, the Veteran's lumbar spine disability was manifested by forward flexion to 80 degrees at worst; resulting dysfunction does not result in ankylosis or limitation of flexion to 30 degrees or any neurological impairment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5270.

2. The criteria for an increased evaluation rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, DC 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a November 2008 letter.  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, and VA and private medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2008 and November 2015, the Veteran was afforded VA examinations for his lumbar spine and left ankle disabilities.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Increased Evaluation

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Left Ankle Disability

The Veteran submitted a claim for an increased rating in October 2008.  His left ankle disability has been evaluated as 30 percent disabling under DC 5270. 

Under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

Private treatment records from May 2008 to September 2008 reveal that the Veteran had ankle fusion surgery in May 2008.  Prior to the surgery, the Veteran had limited range of motion in dorsiflexion to about 5 degrees and plantar flexion to 20 degrees.  There was no gross deformity in the ankle, but there was tenderness and x-rays showed degenerative changes with a significant anterior tibial talar spur.  Post-surgery, the Veteran denied any significant pain, but complained of swelling in the ankle that worsened with prolonged weight bearing or standing, but improved with rest.  

In December 2008, the VA examiner noted that Veteran had instability, stiffness, weakness, incoordination, decreased speed of joint motion, daily locking episodes, and tenderness in the left ankle.  He was able to walk more than a quarter-mile but less than one mile.  His gait was antalgic with poor propulsion and bony joint enlargement.  He had ankylosis of the ankle, with range of motion in plantar flexion and dorsiflexion to zero degrees.  The ankylosis was stable and fixed in abduction.  There was evidence of previous internal fixation at the tibiotalar joint with superimposed mild degenerative changes at this joint, and no acute fracture was noted.  

VA treatment records from 2008 to 2013 noted ankylosis of the left ankle status-post fusion surgery and pain in the joint involving the ankle.

In November 2015, the VA examiner reviewed the Veteran's STRs, as well as his VA and private treatment records.  He diagnosed the Veteran with osteoarthritis and ankylosis of the left ankle.  The Veteran complained of pain and stiffness in the joint with prolonged standing, but denied any flare-ups.  Range of motion in plantar flexion and dorsiflexion was to five degrees.  The examiner noted that the ankylosis impaired the Veteran's gait, but that there was no pain on motion, pain on weight bearing, tenderness, pain on palpation, crepitus, and instability.  Strength testing was normal, and there was no muscle atrophy.  There were superficial, linear scars on the left ankle 14 centimeters in length and 2 centimeters in width, which did not affect his range of motion.  The Veteran reported impact on his usual occupation, such as assignment of different duties, increased tardiness, increased absenteeism, decreased mobility, and pain.

The evidence indicates that the symptoms of the Veteran's left ankle disability most closely approximate those listed in the criteria for a 30 percent disability rating.

The above evidence shows that there is left ankle ankylosis, with motion limited to five degrees of plantar flexion and dorsiflexion.  While the December 2008 VA examiner noted instability, stiffness, weakness, incoordination, decreased speed of joint motion, daily locking episodes, and tenderness in the left ankle, the November 2015 examiner noted no pain on motion, no pain on weight bearing, no tenderness, no pain on palpation, no crepitus, and no instability.  Further, in September 2008, the Veteran denied any significant pain, but complained of swelling in the ankle.  Physical examination in May 2008, prior to the surgery, showed range of motion in dorsiflexion to about 5 degrees and plantar flexion to 20 degrees, while post-surgery range of motion in December 2008 and November 2015 was to five degrees in plantar flexion and dorsiflexion.  

As the Veteran is receiving an evaluation greater than the maximum rating for limitation of motion, the provisions of DeLuca are not for application.  The Board has considered the provisions of 38 C.F.R. §§ 4.40  and 4.45 regarding the effect of pain and dysfunction in evaluating the left ankle disability.  However, in Johnston, 10 Vet. App. at 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  

Moreover, the Veteran retains good strength in the ankle and ankle function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use on examination.  The Veteran did not report any flare ups during either the December 2008 or the November 2015 examinations.  

The Board notes that the Veteran is competent to report any functional loss and/or impairment due to his ankle symptoms.  There is nothing to explicitly contradict his reports, and his reports are otherwise consistent with the evidence of record.  Hence, his reports of functional loss are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Regardless of the competent and credible reports of functional loss, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's ankle symptoms have not met or approximated the criteria for a 40 percent rating under DC 5270.  At no pertinent time during the appeal does the evidence show ankle ankylosis in plantar flexion of more than 40 degrees, dorsiflexion of more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  Thus, the claim for an evaluation in excess of 30 percent for a left ankle disability must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


B. Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the general rating formula.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.


Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In the present case, a December 2008 VA examination report indicated that the Veteran experienced numbness, paresthesia, decreased motion, stiffness, muscle spasms, and pain in the lumbar and paralumbar spine.  The pain was daily and of moderate severity.  He was able to walk more than a quarter-mile but less than one mile.  The Veteran reported that he experienced stabbing, radiating pain down the left leg.  He had an antalgic gait due to his left ankle disability, as well as spasms and tenderness on the left side and pain on motion.  He denied any flare-ups, and there were no incapacitating episodes.  Range of motion was flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and lateral rotation in each direction to 30 degrees.  There was objective evidence of pain on motion but no additional limitation of motion on repetition. 

VA treatment records noted degenerative joint disease and chronic low back pain throughout the appeal period.

The November 2015 VA examiner reviewed the Veteran's STRs, VA treatment records, and his VBMS records.  He diagnosed the Veteran with lumbosacral strain with pain.  The Veteran reported flare-ups that impaired his mobility and functional loss that impact his employment in the form of reassigned duties, increased tardiness, increased absenteeism, decreased mobility, pain, and problems with lifting and carrying.  Range of motion was flexion to 90 degrees, extension to 20 degrees, and lateral flexion and rotation in each direction to 30 degrees.  There was no pain on motion and no additional limitation of motion on repetition.  There was no evidence of pain with weight bearing, no tenderness or pain on palpation, and no guarding or muscle spasm.  The examiner stated that he was unable to say without speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because there was no objective evidence and the examination was not conducted during a flare-up.  Muscle strength testing was normal without muscle atrophy; deep tendon reflexes were normal for the bilateral knees and right ankle, but absent in the left ankle; and sensory examination was normal.  There was no radiculopathy, ankylosis, intervertebral disc disease (IVDS), and the Veteran denied any bowel or bladder problems. 

The evidence indicates that the symptoms of the Veteran's lumbar spine disability most closely approximate those listed in the criteria for a 20 percent disability rating.

The above evidence reflects that the Veteran's lumbar spine disability was manifested by pain, muscle spasms, and tenderness.  He was able to perform forward flexion of the spine to 80 degrees at the December 2008 VA examination and to 90 degrees at the November 2015 VA examination.  The ranges of motion, by themselves and without regard to any possible functional impairment, most closely approximate the criteria for a 10 percent rating under DC 5242.

As for functional impairment, there was no pain on motion in either the December 2008 or the November 2015 examinations.  While the Veteran did not report any flare-ups during the December 2008 VA examination, he reported flare-ups that impaired his mobility and impacted his employment during the November 2015 VA examination.  

The Veteran is certainly competent to report the symptoms of his back disability (including flare-ups that result in additional limitations of spinal motion).  Moreover, there is nothing to explicitly contradict such reports of flare-ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of flare-ups are deemed to be credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Regardless of the competent and credible reports of flare ups and associated decreased spinal motion, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's back symptoms most closely approximated the criteria for a 20 percent rating under DC 5242 for the entirety of the appeal period.  VA treatment records document chronic back pain but do not discuss range of motion either during flare-ups or outside of them, and the Veteran denied any flare-ups during his December 2008 VA examination.  While he stated during the November 2015 examination that his flare-ups decreased his mobility, the examiner specified that there was no additional limitation of motion after repetition.  His muscle strength remains quite good, with no atrophy and no additional deformity to warrant a higher rating.  As such, the board finds that the flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  The current 20 percent evaluation accounts for additional function loss than that demonstrated by range of motion testing.  If based solely on limitation of motion, the back disability could not be rated higher than 10 percent.  

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Veteran stated that he experienced stabbing, radiating pain down the left leg in December 2008.  However, the November 2015 VA examiner noted that his muscle strength, and sensory examinations were normal, and that he had absent deep tendon reflexes in his left ankle due to his ankle disability.  He also found that the Veteran did not have radiculopathy.  Further, the Veteran denied any bowel or bladder incontinence at both the December 2008 and November 2015 VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The Board has taken into consideration the Veteran's contentions that the November 2015 VA examiner failed to review his private treatment records and relied on old medical records.  However, the Board notes that the examiner indicated that he reviewed the Veteran's VBMS documents and specifically referred to the Veteran's private treatment records in his report.  With respect to his allegations that the November 2015 VA examiner did not thoroughly examine him, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the examiner conducted an in-person examination and recorded the Veteran's statements regarding his current symptoms, his flare-ups, and his range of motion.  

In addition, the Veteran's representative requested a new examination, arguing that although the current examination is not stale, the progression of the Veteran's disability "is contingent to day-to-day usage" and a new examination would "assist in making a fair and impartial decision."  However, the mere passage of time alone is not sufficient to trigger a remand for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The evidence does not show a worsening of the Veteran's disability and the Veteran has not claimed a worsening of his ankle or back.  Further, the November 2015 VA examination is adequate; a physician conducted an in-person examination, reviewed the Veteran's complete record, and measured the Veteran's range of motion.  See Barr, 21 Vet. App. at 312.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an evaluation in excess of 20 percent for a lumbar spine disability for the entirety of the appeal period is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242.  

III. Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's lumbar spine and left ankle disabilities.  The lumbar spine and ankle disabilities have been manifested by loss of range of motion and pain.  The rating criteria are based on a loss of range of motion and take into account the impact of pain on functioning.  38 C.F.R. § 4.85.  In other words, he does not experience problems due to this service-connected lumbar and/or left ankle disabilities that are not accounted for by the rating schedule and this is the case whether each disability is considered individually or whether their impact are considered in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extra-schedular consideration is not warranted.

Further, the Veteran is currently employed full-time as a security director.  Therefore, there is nothing in the record suggesting that the Veteran is unable to work due solely to his service-connected lumbar spine and ankle disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 30 percent for a left ankle disability is denied.
 
Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


